Exhibit23.1 PLS CPA, A PROFESSIONAL CORPORATION t 4#210 t SAN DIEGO t CALIFORNIA 92111t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 433-2979 t E-MAIL changgpark@gmail.comt February 22, 2013 To Whom It May Concern: We consent to the incorporation by reference in the registration statements of Pacific Clean Water Technologies, Inc. (formerly named as Unseen Solar Inc.) of our report dated April 10, 2012, with respect to the balance sheets as of January 31, 2012 and 2011, and the related statements of income, cash flows, and shareholders’ deficit for the fiscal years period ended January 31, 2012 and 2011, which appears on Form 10-K (Amendment #3) of Pacific Clean Water Technologies, Inc. (formerly named as Unseen Solar Inc.) Very truly yours, /s/PLS CPA PLS CPA, A Professional Corp. San Diego, CA. 92111 Registered with the Public Company Accounting Oversight Board
